DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a final office action in response to Applicant's remarks and amendments filed on 09/23/2022. Claim 1 is currently amended. Claims 2-3 are canceled. Claim 1 is pending review in this action. The previous 35 U.S.C 103 rejections are withdrawn in light of Applicant's amendment to Claim 1. New grounds of rejection necessitated by Applicant's amendments are presented below.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/08/2022 has been considered by the examiner.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2017/0309912 A1) in further view of Chiang et al. (US 2012/0175998 A1).
In Regards to Claim 1:
Chen discloses an aqueous battery comprising a cathode layer, an anode layer and an aqueous liquid electrolyte [0004, 0007]. Chen further discloses that the anode layer may contain, as an anode active material, elemental Zn [0146-0147]. Chen further discloses that the electrolyte may comprise an aqueous solution, sulfate ions, and zinc ions, and that the pH range of the electrolyte is preferably between 3-7 [0054-0058]. Chen further discloses an embodiment of the aqueous electrolyte wherein the electrolyte contains ZnSO4 and has a pH of 5 [0274]. Chen further discloses that the cathode layer, as a cathode active material, may contain LiMn2O4, LiFePO4, or LiCoO2 [0023].
Chen is deficient in disclosing that the cathode layer contains, as a cathode active material, a highly oriented pyrolytic graphite.
	Chiang discloses an electrochemical actuator (110) which includes a positive electrode (114) and a negative electrode (112) (Figure 1(a), [0027]). Chiang further discloses that the positive electrode (114) may be comprised of a positive electrode current collector (second portion, 118) and a positive electrode active material (first portion, 116) (Figure 1(a), [0027]). Chiang further discloses that in the electrochemical actuator (110), the positive electrode active material (first portion, 116) of the positive electrode (114) may be selected from a list which includes LiMn2O4, LiFePO4, LiCoO2, and a highly oriented pyrolytic graphite [0032].
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for the cathode active material of Chen, a highly oriented pyrolytic graphite material, as it is known in the art as an equivalent to LiMn2O4, LiFePO4, and LiCoO2 for use as a cathode active material in an electrochemical system, as taught by Chiang. By doing so, all of the limitations of Claim 1 are met.
Response to Arguments
Applicant’s arguments, filed 09/23/2022, with respect to the rejection of Claims 1-3 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of Chen et al. (US 2017/0309912 A1) and Chiang et al. (US 2012/0175998 A1).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E FREEMAN whose telephone number is (571)272-1498. The examiner can normally be reached Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.E.F./Examiner, Art Unit 1724                                                                                                                                                                                                        /BRIAN R OHARA/Examiner, Art Unit 1724